                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

UNITED STATES OF AMERICA                  )
                                          )
v.                                        )
                                          )      CASE NO. 4:19-CR-173
DAVID JOE COWHERD, II                     )


            ORDER ON MOTION FOR LEAVE OF ABSENCE

      Before the Court, is defense counsel’s Motion for Leave of Absence for the

dates of November 25th thru 29th, December 13th, and December 23rd thru January

3rd, 2020. Good cause having been shown, the Motion is hereby granted.

      SO ORDERED this WKday of November, 2019.


                                                 ____________________
                                                 ______________________
                                                 Christopher L. Ray
                                                 United States Magistrate Judge
                                                 Southern District of Georgia
